United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-3132
                                   ___________

Bakery, Confectionery, Tobacco          *
Workers and Grain Millers, Local        *
100G,                                   *
                                        *
            Appellant,                  * Appeal from the United States
                                        * District Court for the
      v.                                * Northern District of Iowa.
                                        *     [UNPUBLISHED]
Penford Products Company,               *
                                        *
            Appellee.                   *
                                   ___________

                            Submitted: April 13, 2004
                                Filed: August 16, 2004
                                ___________

Before WOLLMAN, HANSEN, and BYE, Circuit Judges.
                         ___________

PER CURIAM.

      Local 100G of the Bakery, Confectionary, Tobacco Workers and Grain Millers
Union (Union) appeals from the district court’s1 grant of summary judgment in favor
of Penford Products Co. (Penford). The Union argues that its Collective Bargaining
Agreement (CBA) with Penford requires arbitration of a grievance filed on behalf of
a member whom Penford refused to allow to return to work after she resigned and,


      1
       The Honorable Linda R. Reade, United States District Judge for the Northern
District of Iowa.
some two months later, claimed that her resignation was an episode of irrational
behavior caused by an unspecified illness. Upon de novo review, we agree with the
district court’s resolution. See Int’l Ass’n of Bridge, Structural, Ornamental and
Reinforcing Ironworkers v. EFCO Corp., 359 F.3d 954, 955 (8th Cir. 2004) (standard
of review).

       The district court appropriately concluded that the grievance does not present
an arbitrable dispute. The CBA provides for arbitration of any matter which “relates
to the interpretation or application of the provisions of [the CBA].” Although the
Union mentioned “loss of seniority” under the CBA in its grievance, loss of seniority
is entirely collateral to the Union’s principal argument – that a Union member may
rescind her resignation because she tendered it while unable to make a “voluntary and
competent decision” to resign. This argument rests on the assertion that employee
competence is a general contractual prerequisite to Penford’s valid acceptance of
employee resignations; it does not plausibly involve interpretation or application of
the provisions of the CBA. Cf. Marathon Ashland Petroleum, LLC. v. Int’l Bhd. of
Teamsters, 300 F.3d 945, 949-50 (8th Cir. 2002) (noting that the presumption in favor
of arbitration does not apply to matters “which go beyond the interpretation and
application of contract terms.” (citation omitted)). We are satisfied that Penford
never intended to arbitrate such a claim. Id. at 949.

      We affirm on the basis of the district court’s opinion. See 8th Cir. R. 47B.
                     ______________________________




                                        -2-